[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE. REOPENING EVIDENCE
At the conclusion of evidence in this case, the court entered orders concerning the custody of the minor children on January 2, 2003 which became the court's judgment on that issue. At the same time, the court reserved decision on financial matters until counsel would have the opportunity to argue them in light of the court's custody decision.
During the following week, the court received a videotape mailed from a mailing service in the region of New York where the defendant was then living with the minor children. The court did not view the videotape. The court notified the children's counsel and both parties' attorneys of the existence of the tape and gave them an opportunity to review it. The tape was marked as an exhibit for identification only, and has been preserved. In addition, the children's attorney was given an opportunity to discuss the tape with his clients.
The court takes the transmission of the tape as a motion to reopen its judgment. The court declines to reopen the evidence. The children have steadfastly urged through their counsel that they not be involved in the decision making in this case. Their expressed wish will be honored.
Orders will enter accordingly.
BY THE COURT,
GRUENDEL, J. CT Page 1340